          IN THE UNITED STATES DISTRICT COURT
 FOR THE MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

Shelly Montreuil, As Parent and         *
Next Friend of Z.M., a minor,           *
                                        *
      Plaintiffs,                       *
                                        *
v.                                      * Civil Action No. 2:18-cv-00706-MHT
                                        *              (WO)
                                        *
Costco Wholesale Corp., et al.          *
                                        *
      Defendants.                       *

                                   PRETRIAL ORDER

      A pretrial hearing was held on in the case on March 13, 2020, wherein the

following proceedings were held, and actions taken:

                       PARTIES AND TRIAL COUNSEL:

      Plaintiff Shelley Montreuil, as parent and next friend of Z.M., a minor is

represented by Warner O. Hornsby of Beasley, Allen, Crow, Methvin, Portis &

Miles, P.C. at pretrial hearing.

      Defendant Costco Wholesale Corporation is represented by Jeremy S.

Hazleton of Ferguson, Frost, Moore & Young, LLP at pretrial hearing.

      Warner O. Hornsby will represent Plaintiff at trial. Warner O. Hornsby will

serve as Plaintiff’s lead trial counsel. Jeremy S. Hazelton represent Costco

Wholesale Corporation at trial. Jeremy S. Hazelton will serve as lead counsel.
                               JURISDICTION AND VENUE:


         The court has subject matter jurisdiction of this action under the following

statutes, rules or cases:

         This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§ 1332(a).

         Venue is proper in that the incident giving rise to this action occurred in the

Montgomery Division of the Middle District of Alabama.

         All jurisdictional and procedural requirements prerequisite to maintaining this

action have been met. Personal jurisdiction and venue are not contested by either

party.

                                     PLEADINGS:

         The following pleadings and amendments were allowed:

               1. Complaint;

               2. Costco’s Answer to Complaint;

         Plaintiff filed her original Complaint on June 28, 2018 in the circuit court of

Montgomery, County Alabama. Defendant filed its Notice of Removal from state

court to federal court on August 1, 2018. Defendant filed its original Answer and

Affirmative Defenses on August 8, 2018.




                                             2
                      CONTENTIONS OF THE PARTIES:

   (A) Plaintiff Shelley Montreuil

      1.     Plaintiff is bringing claims of negligence and wantonness relates to the

preparation, maintenance, and service of hot chocolate by Sonya Abro, an employee

of Club Demonstration Services, or CDS.

      2.     CDS is responsible for the demonstrations of vendor products within

the Costco located at 8251 East Chase Parkway, Montgomery, Alabama. CDS serves

no other entity, and their offices are located within the Costco.

      3.     CDS receives its instructions, regulations, and guidelines for demo

displays and sales from Costco, or a Costco-owned subsidiary.

      4.     Plaintiff contends that on November 22, 2016, Deborah Montreuil and

her husband, along with their grandchildren, were shopping at the Costco located at

8251 East Chase Parkway, Montgomery, Alabama. Deborah took the girls with her,

including Z.M., who was 7 years of age at the time. Also with Deborah Montreuil

were Chloe (11 years old) and Meghan (13 years old). When the children saw the

hot chocolate demo stand, they wanted some. The hot chocolate was served in a 4-

ounce Styrofoam cup with no lid, and the lid was filled with an amount of hot

chocolate between two and three ounces. The hot chocolate also contained whip

cream on the top. Costco’s, and ultimately CDS’s, instructions dictate that hot

chocolate, like any other heated liquid, be served at 135-180 degrees Fahrenheit.
                                          3
       5.    At some point after Z.M. received her hot chocolate, the cart she was

in was bumped by another customer, and her cup of hot chocolate spilled into her

lap.

       6.    Despite there being no safety-related reason to serve hot chocolate in

excess of 135 degrees Fahrenheit, Plaintiff contends that Costco, by and through its

agents, served children hot chocolate so unnecessarily hot that Z.M. received second

degree burns, from less than three ounces of liquid, through her long pants.

       7.    Plaintiff further contends that Costco, by and through its agents,

neglected to provide other reasonable safety measures, in that it failed to check the

temperature of the hot chocolate as it was served, and only monitored the

temperature of the hot chocolate in the vat where it was maintained; it failed to allow

for proper heat dissipation by covering the top of the cups of hot chocolate with

whipped cream; and that it failed to provide lids which would have prevented or

mitigated the extent of the spill.

       8.    Plaintiff claims compensatory and punitive damages for her injuries

arising from the negligence and wantonness of the Costco’s employees or agents.

   (B) Defendant Costco Wholesale Corporation:

       1.    Defendant disputes it is liable in any way for the injuries suffered by

Plaintiff.



                                          4
      2.      Defendant disputes that anyone acting on its behalf acted negligently or

wantonly.

      3.      Defendant disputes that it gives directives or instructions to CDS or its

employees related to food and beverage sample safety and/or preparation. Neither

Defendant nor any or Defendant’s employees have control over sample food and

beverage safety served in its store. Defendant further disputes that any sample food

and beverage served by any other entity in its store on the subject date was unsafe.

Defendant contends that any sample food and beverage served by any other entity

in its store on the subject date was prepared and served within industry standard

guidelines.

      4.      Defendant specifically denies it is liable under Plaintiff’s theory of

negligence and/or wantonness. Defendant asserts the affirmative defenses of

contributory negligence and assumption of the risk as to Plaintiff’s negligence

theory. Defendant supports its denial of liability and affirmative defenses with the

deposition testimony of Deborah Montreuil, Timothy Montreuil, and Rhonda

Gambill. It is the position of Defendant that it did not breach any duty to Plaintiff at

the time of the incident and the cause of the incident were the actions of others who

acted unreasonably or carelessly in causing the beverage to spill and injure the minor

Plaintiff. It is the position of the Defendant that it and anyone acting on its behalf



                                           5
acted reasonably and within accepted food and beverage service standards at all

times during the occurrence of the incident.

           STIPULATIONS BY AND BETWEEN THE PARTIES:

      1.     The Parties stipulate that the subject incident occurred on the premises

of the Costco Wholesale Corporation located at 8251 East Chase Parkway,

Montgomery, Alabama on November 22, 2016.

      2.     At the time of the incident, Deborah and Timothy Montreuil, the minor

Plaintiff’s grandparents, were shopping at the store with their grandchildren. When

the incident occurred, Deborah was with her three grandchildren: Zoe (7 years old

at the time), Chloe (11 years old at the time) and Meg (13 years old at the time).

      3.     At the time of the incident, Zoe was seated in the large bottom part of

the basket where people typically put groceries.

      4.     Deborah and her granddaughters decided to sample hot chocolate from

the Swiss Miss hot chocolate sample cart set up in the store. An employee of Club

Demonstration Services, Inc., Sonya Abro, was serving the hot chocolate samples to

Costco customers. The samples were served in 4-ounce Styrofoam sample cups.

      5.     After Deborah, Meg, Chloe, and Zoe each received a hot chocolate

sample, Deborah began to push the cart. The hot chocolate sample Zoe was holding

spilled on her right leg while seated in the shopping cart basket when another

customer bumped into Plaintiff’s cart.

                                          6
       6.   As a result of the hot chocolate spilling, Zoe’s right leg suffered scald

injuries.


                                       ***


       It is ORDERED that:

       (1) The jury selection and trial of this cause, which

is to last two to three days, are set for May 11, 2020,

at    10:00    a.m.     at     the    United       States      Courthouse        in

Montgomery, Alabama;

       (2) A trial docket will be mailed to counsel for

each party approximately two weeks prior to the start of

the trial term;

       (3) Each party shall have available at the time of

trial, for use by the court (the judge, the courtroom

deputy clerk, and the law clerk), three copies of the

exhibit list and a sufficient number of copies of each

photostatically           reproducible          exhibit        for      opposing

counsel, the courtroom deputy clerk, the law clerk, the

jurors, and the judge to each have a set of the exhibits;

       (4) Trial briefs ((a) summarizing the evidence to be


                                         7
presented at trial, (b) setting forth the elements of

each and every claim and defense at issue and how the

evidence does or does not satisfy those elements, and (c)

addressing    any    evidentiary       issues    that   may   arise   at

trial) are required to be filed by April 27, 2020;

      (5) All deadlines not otherwise affected by this

order will remain as set forth in the uniform scheduling

order (doc.        no. 12) entered by the court on September

25,   2018   and    subsequently       amended   (doc.   no.   16)    on

September 11, 2019; and

      (6) All understandings, agreements, deadlines, and

stipulations contained in this pretrial order shall be

binding on all parties unless this order be hereafter

modified by order of the court.

      DONE, this the 13th day of March, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                   8
